In consolidated wrongful death actions arising out of an automobile accident, defen*848dants appeal from so much of an order of the Supreme Court, Kings County (Aronin, J.), dated October 15, 1981, as granted that part of plaintiff’s motion which sought discovery and inspection of written statements of the defendants. Order reversed, insofar as appealed from, with $50 costs and disbursements, and that part of plaintiff’s motion which sought discovery and inspection of defendants’ written statements denied. The enactment of CPLR 3101 (subd [g]), was not intended to subject to discovery the report of an accident given by a party to his liability insurer or his attorney. Such written reports and/or statements retain the privilege accorded by prior decisional law (see Vernet v Gilbert, 90 AD2d 846). Titone, J. P., Weinstein, Gulotta and Niehoff, JJ., concur.